Citation Nr: 1618057	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  08-18 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Obstructive Sleep Apnea (OSA).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to February 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, in support of this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.

The Board has since, in August 2015, remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development - including especially for a VA compensation examination and medical nexus opinion.  This claim, however, requires still further development before being decided on appeal, so the Board regrettably is again remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends, essentially, that his symptoms of heavy excessive snoring and trouble sleeping noted in service were early manifestations of the OSA later diagnosed.  His post-service VA treatment records confirm this diagnosis.  So the determinative issue is not so much whether he has this condition, instead, whether it dates back to his military service as he is alleging.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Previously, in August 2015, the Board remanded this claim primarily to provide the Veteran a VA compensation examination for a needed medical nexus opinion regarding the etiology of his OSA, particularly in terms of its posited relationship or correlation with his military service.  To this end, the examiner was asked to provide an opinion on the likelihood the Veteran's OSA had incepted during his service or was otherwise related or attributable to his service.  The Veteran underwent this requested VA examination in October 2015.  In the OSA Disability Benefits Questionnaire (DBQ), the VA examiner checked "no" to a question asking whether the Veteran had or has ever had sleep apnea.  However, the VA examiner then provided contradictory information in the medical history, stating that the Veteran was diagnosed with severe sleep apnea in 2007.  The examiner also noted the Veteran's reported history of sleep problems while in service, as well as the results of a 2007 sleep study showing the Veteran had severe obstructive sleep apnea syndrome with central sleep apnea.

Regarding etiology, the VA examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In his rationale, the examiner noted that a sleep study was performed in 2007 showing a diagnosis of severe OSA.  The examiner observed the Veteran was in military service from 1963 to 1965, and that there was no medical evidence in the record relating to symptoms of OSA.  Further, the Veteran did not seek medical treatment.  The Veteran complained of symptoms of insomnia and felt sadness and depression while in the military service, but he did not seek help while in the service.  The examiner observed the Veteran saw mental health sometime after discharge, but there was no record and no diagnosis.  The VA examiner surmised the symptoms while in the military and the Veteran's current symptoms may likely be related to anxiety.


The October 2015 VA examination and opinion are inadequate to decide the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion in response to a claim of entitlement to service connection, VA must ensure the examination or opinion is adequate, else, notify the Veteran why one cannot or will not be provided).  The VA examiner provided contradictory findings concerning whether the Veteran has or ever has had OSA.  Further, the examiner provided no explanation for why she believed the Veteran's symptoms of frequent trouble sleeping and snoring while in service may be related, instead, to anxiety.  In this regard, a review of the Veteran's available service treatment records (STRs) does not show that he had ever endorsed symptoms of depression or excessive worry while in service.

An examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully-informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The discussion of the underlying medical rationale of an opinion, not just review of the claims file, is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two"); Stefl, 21 Vet. App. at 125 ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases."  (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).


In Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012), the Court held that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Here, though, the October 2015 opinion appears to be based on the absence of medical records documenting complaints or treatment for OSA during and shortly after the Veteran's discharge from active duty service.  An opinion based on the absence of treatment records without consideration of a Veteran's competent reports, is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a VA opinion inadequate where the examiner did not comment on the Veteran's report of injury in service and, instead, relied exclusively on the lack of evidence in the STRs to provide a negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding inadequate a VA examiner's opinion that had relied exclusively on the absence of contemporaneous medical evidence and had "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim of service connection could be proven").

This is not to say that the absence of contemporaneous medical evidence (such as actual treatment records) has no significance.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service [or where the injury claimed is not alleged to have occurred in combat], Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.).

Because of these failings, there has not been compliance with the Board's prior remand directives, not even what could be considered acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, this claim is again REMANDED for the following still further development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file, including a complete copy of this additional remand, to the VA examiner that previously evaluated the Veteran in October 2015 for still more comment on the etiology of his OSA, particularly in terms of its posited relationship or correlation with his military service.  Following further review of the relevant evidence, the examiner must clearly state whether the Veteran has OSA.  The examiner must also provide more explanatory rationale as to whether the Veteran's OSA, which has been diagnosed, incepted during his active duty military service or is otherwise related or attributable to his service.


The opinion provided thus far on this determinative issue has not included the required level of explanation or rationale.  To wit, in attempting to comment on this determinative issue of causation, the October 2015 VA examiner impermissibly relied seemingly exclusively on the absence of indication of actual treatment during the Veteran's active duty service, such as would be reflected in actual treatment records (STRs).  The VA examiner also provided no explanatory rationale for the conclusory statement that the Veteran's symptoms while in the military and symptoms now may likely be related, instead, to anxiety.  The examiner does not clearly delineate which common symptoms she believes may be related to anxiety or provide any support for this statement.  

The Veteran's STRs reflect that, in his January 1965 Report of Medical History in anticipation of his separation from service, he endorsed a history of frequent trouble sleeping.  And he is competent to report observable symptoms of episodes of snoring and other sleep problems during and shortly after service, as this requires only personal knowledge, not medical expertise, since it comes to him through his senses.  In other words, the VA examiner cannot rely exclusively on the absence of relevant treatment in the medical records for concluding instead that the Veteran did not have OSA during his service.


In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc), the Federal Circuit Court cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Conversely, in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.


Therefore, if in this particular instance it is reasonable to expect more documentation of the type of symptoms in service being claimed, such as more mention in the STRs (accepting that there is at least some mention), then the examiner must discuss the basis for this expectation.  Similarly, if it is reasonable to expect the Veteran to have at least complained about trouble sleeping during the several years immediately after conclusion of his service, then there has to be some explanation of why there is this expectation and that it is reasonable in light of the circumstances presented.

If an opinion cannot be rendered without resorting to mere speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  In other words, merely saying that he/she cannot respond will not suffice.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

